Name: Commission Regulation (EC) No 1045/2003 of 18 June 2003 derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied as regards the time limit for delivery into intervention for the 2002/03 marketing year
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agricultural structures and production;  distributive trades
 Date Published: nan

 Avis juridique important|32003R1045Commission Regulation (EC) No 1045/2003 of 18 June 2003 derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied as regards the time limit for delivery into intervention for the 2002/03 marketing year Official Journal L 151 , 19/06/2003 P. 0034 - 0034Commission Regulation (EC) No 1045/2003of 18 June 2003derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied as regards the time limit for delivery into intervention for the 2002/03 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 8(b) thereof,Whereas:(1) The conditions governing the taking over of paddy rice by the intervention agencies are laid down in Commission Regulation (EC) No 708/98(3), as last amended by Regulation (EC) No 610/2001(4). Article 6(1) of that Regulation stipulates that delivery must take place by the end of the second month following receipt of the offer and in any case not later than 31 August of the current marketing year.(2) As a result of the exceptionally large quantities of paddy rice currently offered for buying in, it is difficult for the intervention agencies to meet the time limit for the delivery of the products. This situation justifies a derogation, for the 2002/03 marketing year, from the time limit requiring delivery by the end of the second month.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 6(1) of Regulation (EC) No 708/98, the delivery of paddy rice for taking over by the intervention agency in respect of the 2002/03 marketing year must take place no later than 31 August 2003.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 98, 31.3.1998, p. 21.(4) OJ L 90, 30.3.2001, p. 17.